1. On the trial of a person accused of the crime of rape, the person alleged to have been assaulted having testified that directly after the assault she went to a hospital where she was given an injection of a strong solution in her female organs, and that "that return came back and ran over my hand. I especially did that for a purpose. Semen, discharge was in that solution" — an objection to the testimony on the ground that the semen itself would be the highest and *Page 715 
best evidence, and that the evidence amounted to a mere conclusion, was properly overruled.
2. The evidence authorized the verdict.
Judgment affirmed. All the Justicesconcur.
                       No. 14975. JANUARY 5, 1945.
Willie Jackson was tried and convicted on an indictment charging him with the commission of rape. He filed a motion for new trial on the usual general grounds, and later filed an amendment to his motion, based upon his objection to the introduction of certain testimony which is set forth in the preceding ruling.